Citation Nr: 1430498	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.  
	
	
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 1970, to September 15, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a Travel Board hearing in June 2012.  The Veteran's claim was remanded by the Board in October 2013.  


FINDING OF FACT

The evidence of record shows that the Veteran clearly and unmistakably had a left knee disability which existed prior to service and which was not aggravated by service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2007 and August 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained, to include treatment records from Martin Luther King Medical Center, Los Angeles, California.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a Veterans Health Administration (VHA) medical opinion and clarification opinions with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002)

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran's preinduction examination dated in January 1970, seven months prior to entering service, reveals that a clinical evaluation of the lower extremities was normal.  The Veteran denied a trick or locked knee on a report of medical history form prepared in conjunction with the preinduction examination.  Physical inspection on August 5, 1970, indicated no additional defects were discovered.  The Veteran was seen for left knee complaints in August 1970.  He was treated with an ace bandage and heat.  He reported tight muscles and knee pain later in August 1970.  In September 1970, the Veteran was seen for a possible left knee fracture.  At that time, he reported left knee pain for about nine months from football injuries.  No improvement was noted.  X-rays were reported to be negative and the examination was also negative.  On a consultation sheet dated in September 1970, the Veteran was noted to have a past history of football injury to the left knee and he reported pain and swelling with exercise.  He was noted to have a history of significant trauma to the left knee which required a cast for six weeks four months prior to entering service.  Physical examination revealed left thigh atrophy and positive McMurray.  He was assessed with internal derangement of the left knee which existed prior to service.  A September 1970 Medical Board Report revealed internal derangement of the left knee with an approximate date of origin of 1969.  The knee disability was noted to be a chronic condition which might be progressive and made the Veteran a poor risk for continued military service.  A memorandum entitled Request for Discharge dated in September 1970 reveals that the Veteran was advised that a medical board determined that at the time of his entrance into military service, he did not meet the minimum standards for enlistment in the Air Force.  

A medical release form, filled out by the Veteran, for records from Martin Luther King Medical Center indicates that the Veteran sought treatment for pain, swelling, and stiffness of the knees in May 2003, for which x-rays were obtained and revealed a previous injury.

VA outpatient treatment reports reveal that in March 2007, the Veteran reported left knee pain since 1979.  He injured his knee playing football.  He was medically discharged for knee problems.  In May 2007, the Veteran reported that he had left knee pain since 1979 related to an injury sustained while playing football.  X-rays showed chronic medial collateral ligament avulsion injury.  An August 2007 magnetic resonance imaging (MRI) revealed myxoid degeneration in the anterior and posterior horns of the medial and lateral meniscus without obvious tear, severe patellar femoral osteoarthritis with a trace of suprapatellar joint effusion and ossicle, medical collateral ligament prior injury, and mild degenerative arthritis in the medial and lateral compartments of the knee.  He underwent a left knee steroid injection in June 2008.  

At a June 2012 Travel Board hearing, the Veteran's representative noted that the Veteran had a normal entrance examination.  The Veteran denied a history of a football injury prior to service at the hearing.  The Veteran's representative noted that because x-rays in service were negative there was no proof of a prior football injury.  The Veteran reported that during training in service while running, someone fell in front of him and caused him to fall and then three other trainees fell on top of his knee and thigh.  He indicated that he was prescribed bed rest but the drill sergeant made him walk the track rather than rest.  The Veteran denied having a cast on his left knee prior to service but stated that he was treated with ace bandages during service.  He testified that he used crutches for a month after service and had stiffness at times but he denied seeking treatment for his knee until ten years after service.  He stated that the knee gave out in the 1990s and resulted in a broken ankle.  The Veteran reported that he sought treatment for his knee at VA in the early 2000s.  He indicated that he sought treatment for his knee at Martin Luther King hospital prior to seeking treatment at VA but that the hospital was no longer in existence and the records were unavailable.  

An April 2013 VHA opinion was obtained from a VA orthopedic surgeon, who reviewed the claims file and relevant medical records and noted that while the service entrance examination was reported to be normal, entrance examinations are at best screening examinations and unless there is gross mechanical pathology a "football knee" could be overlooked.  The expert noted that a "football knee" could be anything from a torn meniscus, stretched or torn medial collateral ligament (MCL), a torn anterior cruciate ligament (ACL), or all three.  He noted that people can function well with one or all of those injuries depending on their level of activity and less emphasis was placed on diagnosis and treatment of those conditions in the 1970s.  He stated that a person could be expected to perform squats or duck walks with those injuries.  The expert indicated that it was documented throughout the record that the Veteran had a prior "football" injury to the left knee.  Moreover, while the Veteran's representative indicated that an x-ray obtained in service was negative, which she believes meant that there was no prior injury, soft tissue injuries are not diagnosed by x-ray nor do they have x-ray findings.  He stated that positive McMurray's refers to meniscal pathology.  The expert noted that an orthopedic surgeon who examined the Veteran in service noted thigh atrophy which is an unusual finding for such a short period of time had the knee injury been sustained in service.  Specifically, atrophy is a late finding indicative of a chronic condition.  The examiner noted that while the Veteran was advised to seek a consultation after service, he did not seek treatment for many years following service which confirms that people can function with a "football knee" depending on their level of activity.  The expert indicated that while the Veteran reported pain, swelling, and stiffness of the knees in September 2003, it is well documented in literature that favoring a lower extremity for something does not cause arthritis in the contralateral extremity.  He concluded that there was no evidence of documentation that the injury was service connected.  Moreover, based on a lack of history after leaving service, he could not relate the Veteran's knee issues to aggravation or worsening due to service.  

In a May 2013 clarification opinion, the expert indicated that based on the medical records, it was his medical opinion that the knee disability pre-existed entry into service because of the comments in the record and the clinical finding of thigh atrophy observed by a physician in service.  The examiner noted that pain and swelling of the left knee indicates that the intense physical activity in basic training aggravated the pre-existing injury but there is not a correlation with aggravation of a pre-existing condition and the end result of arthritis and bone deformity years later as the Veteran became asymptomatic for many years following service.  

In a July 2013 second clarification opinion, the examiner concluded that on the basis of the clinical record and the known development characteristics of internal derangement of the left knee, it could be concluded with clear and unmistakable certainty that the left knee disability pre-existed service.  The examiner also concluded with clear and unmistakable certainty that the pre-existing knee disability was not aggravated to a permanent degree beyond the natural progression because it is usual for chronic meniscal or ligamentous pathology to become degenerative years later and flare-ups that occur do not cause progression of the disease process.  He noted that arthritis is the condition that develops over time regardless of the recurrent symptoms or injury.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.

While the pre-induction examination of record notes that a clinical evaluation of the Veteran's lower extremities was normal and an August 1970 physical inspection was negative for additional disability, subsequent treatment records in service note a history of a football injury prior to service.  Moreover, the clinical examination findings detailing atrophy of the left thigh indicate that the condition was chronic and not the result of a new injury in service.  The VHA examiner noted in April 2013 that the inservice notation by an orthopedic surgeon was an unusual finding had the injury been sustained in service.  The VHA examiner pointed out that atrophy is considered to be a late finding indicative of a more chronic condition.  In September 1970, the Veteran reported left knee pain of about nine months' duration, from football injuries.  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's left knee disorder existed prior to service.  However, the Board can conclude that the presumption of soundness has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  38 C.F.R. § 3.304(b) (2013).

The Board finds that the competent evidence of record supports the finding that the Veteran's left knee disorder clearly and unmistakably was not aggravated during service.  This is the conclusion of the VHA examiner.  The left knee disorder did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  While the VHA examiner refers to increased pain and swelling during service as "aggravation" therein, he also makes clear that the inservice pain and swelling were unrelated to the knee injury and were a result of over-use syndrome and a level of intense physical activity that the Veteran wasn't accustomed to.  He pointed out that once the injury is sustained, it can be symptomatic or asymptomatic based on the level of intense physical activity.  Significantly, he opined that the flare-ups that occur do not cause progression of the disease process; rather that the condition develops over time regardless of recurrent symptoms or injury.  He found that the lack of problems after leaving service, one could not relate the Veteran's knee issues "to being aggravated or made worse from his short service time."  The current left knee arthritis was merely the natural progress of the disorder.

The Board acknowledges the Veteran's statements and testimony denying the incurrence of a pre-service injury to his left knee.  However, the Board finds that the Veteran's statements denying the incurrence of a pre-service left knee injury are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has denied the fact that he sustained an injury to his left knee prior to service, the competent evidence of record, both during service and after service, indicates that the Veteran sustained a football injury to his knee prior to service.  Additionally, as noted, an examination in service revealed clinical findings consistent with a prior injury.  This is so because atrophy of the thigh is not a condition that arises from a new injury as noted by the expert who reviewed the medical records and proffered an etiological opinion.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he did not sustain an injury to his left knee prior to service.  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support the Veteran's contentions that he did not sustain a left knee injury prior to service.  

The Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence both that the Veteran had a left knee disability prior to entrance to service and which was not aggravated by service.  With a finding of clear and unmistakable evidence of no aggravation in service, the evidence is necessarily sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153.   Therefore, service connection may not be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


